Title: To Thomas Jefferson from Joseph Bloomfield, 20 June 1804
From: Bloomfield, Joseph
To: Jefferson, Thomas


          
            Sir, 
            Trenton, New Jersey, June 20th. 1804.
          
          The friends of Dr. Oliver H Spencer a native of this state (and of the most respectable connections) now and for some time past residing at New-Orleans, have solicited me to recommend him, for the place about to be vacated, by the resignation of Dr. Carmichael; that of Surgeon and Physician of the Troops and Hospital in the city of New-Orleans.
          Doctr. Spencer’s talents, as a Professional man are represented to be very eminent, his standing and practice as a Physician very respectable and his private character, most amiable and meritorious. General Wilkinson, in particular, lately on his way to Washington, mentioned Dr. Spencer to me, in terms of the highest approbation, and will give satisfactory information concerning him. 
          It is impossible for me to add to the respect & esteem, with which, I am most truly, Your obedient Servt.
          
            Joseph Bloomfield.
          
        